Citation Nr: 0113460	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  96-23 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to payment or reimbursement of the unauthorized 
medical expenses incurred on July 3, 1994 through July 5, 
1994 at the Philippine General Hospital.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1982.

This appeal originally arose from a November 1995 decision 
letter by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied the veteran's claim for payment or reimbursement of 
the cost of unauthorized private medical services rendered in 
July 1994 at the Philippine General Hospital.  During the 
course of the administrative proceedings before the RO, the 
veteran's claims file was transferred to the Honolulu, Hawaii 
RO.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1998, at which time it was remanded 
for additional development of the record.  As the requested 
development has been accomplished, the case is again before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
lumbar disc disease with lumbosacral strain and 
spondylolisthesis, L5-S1, evaluated at 60 percent disabling.  
The veteran has also been determined to be totally disabled 
and unemployable due to his service-connected lumbar spine 
disability, effective from April 1985.

2.  The veteran received unauthorized medical treatment for 
gastroenteritis at the Philippine General Hospital in July 
1994.

3.  At the time of treatment at issue, the veteran was not 
service-connected for any gastrointestinal disability, he was 
not participating in a rehabilitation program under the 
provisions of Chapter 31, Title 38, United States Code, and 
his gastroenteritis was not associated with and aggravating a 
service-connected disability.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized 
medical expenses incurred on July 3, 1994 through July 5, 
1994 at the Philippine General Hospital have not been met.  
38 U.S.C.A. §§ 1724, 1728 (West 1991); 38 C.F.R. § 17.35, 
17.120, 17.130 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment or 
reimbursement of the cost of the unauthorized medical 
expenses he incurred on July 3, 1994 through July 5, 1994, 
for the treatment he received at the Philippine General 
Hospital.  In his application, he asserts that he has a total 
rating based on individual unemployability due to a service-
connected disability, which entitles him to treatment for any 
disability.

The Secretary may furnish hospital care and medical services 
to any veteran sojourning or residing outside the United 
States, without regard to the veteran's citizenship:  (a) if 
necessary for treatment of a service-connected disability, or 
any disability associated with and held to be aggravating a 
service-connected disability; or (b) if the care is furnished 
to a veteran participating in a rehabilitation program under 
provisions of Chapter 31, Title 38, United States Code, who 
requires care for the reasons enumerated in 38 C.F.R. 
§ 17.48(j)(2) (2000).  38 U.S.C.A. § 1724; 38 C.F.R. § 17.35.  
(At the time of the treatment at issue, these statutory and 
regulatory provisions were contained in 38 U.S.C.A. § 624 and 
38 C.F.R. § 17.36.  While the provisions have been amended 
and re-designated, the substantive requirements have not 
changed).

The record shows that, while in the Philippines in July 1994, 
the veteran had acute gastroenteritis as well as complaints 
of abdominal and back pain.  On July 3, 1994, he was admitted 
to the Philippine General Hospital, where his was treated 
from July 3 through 5.  At the time of the treatment in July 
1994, service connection had been established for lumbar disc 
disease with lumbosacral strain and spondylolisthesis, L5-S1, 
evaluated at 60 percent disabling.  A total rating based on 
individual unemployability due to his service-connected 
lumbar spine disability had been in effect from April 1985.  
The record does not reflect that the veteran was in a 
rehabilitation program under Chapter 31, Title 38, United 
States Code, at the time of the treatment in question.

In a Report of Contact, dated July 5, 1994, the RO documented 
that it had received a telephone call from Dr. Teodoro 
Herbosa who informed that office of the veteran's emergency 
admission at the Philippine General Hospital ("PGH") on 
July 3, 1994.  In this context, Dr. Herbosa communicated an 
admission diagnosis of gastroenteritis, probably typhoid 
fever, and requested an authorization for the veteran's 
admission.  The RO related that it could only be done for an 
emergency admission for treatment of a service-connected 
disability, and explained that since the admission diagnosis 
was not the veteran's service-connected disability, it could 
not authorize the veteran's admission.  The RO documented 
that Dr. Herbosa indicated his understanding and volunteered 
to explain to the situation to the veteran.

The hospital records pertaining to the treatment the veteran 
received at the Philippine General Hospital in July 1994, 
indicate that the admission impressions were rule out typhoid 
fever and spondylolisthesis, L5-S1.  The hospital records 
show that the veteran was admitted for a three-day history of 
colicky abdominal pain followed by loose watery stools.  
Progress notes also reveal that he had complaints of back 
pain.  

In July 1994, Dr. Herbosa certified that the veteran was 
confined at the Philippine General Hospital last July 3, 
1994, for acute gastroenteritis with low back pain secondary 
to spondylolisthesis.  The veteran was given medication, and 
stool and blood cultures that were negative for growth.  

A Field Examination Report, dated July 1999, reflects that 
the medical records were reviewed with a representative of 
the Records Section of the Philippine General Hospital, and 
that it was confirmed that the veteran was confined in that 
hospital from July 3, 1994 to July 5, 1994.  Dr. Herbosa was 
also interviewed in July 1999 at his office.  The physician 
confirmed having had the veteran as a patient, but he could 
no longer recall any instance in which he had a telephone 
conversation with any officer of the RO, and refused to give 
further comments regarding the alleged telephone call.  

More recently, in January 2000, a staff physician at the RO 
reviewed the medical records from the Philippine General 
Hospital.  According to the staff physician, the veteran was 
admitted in July 1994 for colicky abdominal pains associated 
with watery, semi-formed blackish stools, (+) tenesmus, (+) 
fever-undocumented, (+) rebound tenderness over the right 
lower quadrant of the abdomen, and hyperactive bowel sounds.  
The admitting diagnosis at that time was of infectious 
diarrhea to consider typhoid fever.  The laboratory work-up 
consisted of a Widal Test, HB/Hct, WBC, Stool CS, stool exam 
with OB, blood cultures, and urine CS.  The medications given 
were IV Fluids, Cefuroxime 1 gm OD, Globocef 500 mg BID, and 
buscopan 1 tab TIB for abdominal pain.  Upon hospital 
discharge on July 5, 1994, the final diagnosis was of acute 
gastroenteritis; and spondylolisthesis L4-5 and S1.  Based on 
a review of the medical records, the staff physician noted to 
the effect that while there was a mention of back pain on and 
off in the progress notes, no medication was given for the 
back pain.  The staff physician concluded that the treatment 
and work-ups were focused on the veteran's acute 
gastroenteritis, which was a nonservice-connected disability.

In the case at hand, a July 1994 medical certificate 
indicates that the veteran was confined at the Philippine 
General Hospital for acute gastroenteritis with low back pain 
secondary to spondylolisthesis.  However, the January 2000 
medical opinion concludes that the treatment the veteran 
received in July 1994 at the Philippine General Hospital was 
for acute gastroenteritis, a disability for which service 
connection has not been established.  Significantly, in this 
medical opinion, the reviewing staff physician acknowledged 
that the hospital records indicated complaints of back pain, 
but specifically concluded that there was no medication given 
for the veteran's back pain.  In doing so, the physician 
identified with specific detail the types of laboratory tests 
performed, as well as the medications given, and explained 
that the treatment and laboratory work-ups focused solely on 
the veteran's nonservice-connected gastroenteritis, thereby 
indicating that the veteran received no treatment for his 
service-connected lumbar spine disability at the time of the 
July 1974 hospitalization.  Similarly, there is no indication 
from the medical data of record that the gastroenteritis was 
associated with and aggravating the veteran's service-
connected lumbar spine disability.  Therefore, none of the 
requirements for payment or reimbursement of this treatment 
were met at the time the veteran received the treatment in 
question.

The veteran has also asserted that the expenses in question 
should be paid since he has been granted a total rating based 
on individual unemployability due to his service-connected 
disability.  He maintains that treatment for any nonservice-
connected disability is therefore warranted.  The regulation 
to which the veteran is apparently referring provides that 
payment or reimbursement of the cost of unauthorized medical 
services is authorized for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability.  However, the regulation 
specifically states that it does not apply outside the 
States, Territories, and possessions of the United State, the 
District of Columbia, and the Commonwealth of Puerto Rico.  
See 38 C.F.R. § 17.120 (2000).  Thus, the Board has no 
authority under this regulation for payment or reimbursement 
in this particular case, as the treatment was received in the 
Republic of the Philippines.

Since the required criteria have not been met, the payment or 
reimbursement of the cost of the unauthorized medical service 
received outside the United States is not warranted.  
38 U.S.C.A. § 1724; 38 C.F.R. § 17.35.  Accordingly, the 
appeal is denied.


ORDER

Entitlement to payment or reimbursement of the unauthorized 
medical expenses incurred on July 3, 1994 through July 5, 
1994 at the Philippine General Hospital is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

